Citation Nr: 0800438	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran had service in the Army National Guard, to 
include a verified period of active duty from June 1973 to 
November 1973.  He also had additional periods of active duty 
for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  In March 
2005, the Board remanded this appeal to the RO for further 
development.  In a November 2005 decision, the Board denied 
the above claim.

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 order, the Court vacated the Board's 
November 2005 decision which denied entitlement to an 
increased rating, in excess of 40 percent, for a low back 
disability.  The Court then remanded the matter to the Board 
for action consistent with the August 2007 Court order.


FINDING OF FACT

The veteran's service connected lumbosacral strain is not 
productive of ankylosis.


CONCLUSION OF LAW

A rating in excess of 40 percent for lumbosacral strain is 
not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for lumbosacral muscle strain was granted 
by the RO in October 1976.  This disorder has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, and it is 
currently evaluated as 40 percent disabling.  In June 2003, 
the veteran filed a claim for an increased rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a maximum rating 
of 40 percent was warranted when it was severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Cod 5295 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2007).

In connection with his June 2003 claim for an increased 
evaluation, the veteran underwent VA examination of the spine 
in July 2003 and April 2005.  In addition, VA outpatient 
treatment records in connection with this claim have also 
been obtained.

The July 2003 and April 2005 VA examination reports as well 
as the VA outpatient treatment records reflect that the 
veteran experiences constant radiating pain which results in 
severe limitation of motion.  The veteran's treating 
physicians have provided statements which reflect that his 
physical activity is limited due to chronic lumbar strain, 
lumbar disc disease, cervical disc disease, as well as right 
shoulder and bilateral knee impairment.  These records are 
silent with respect to findings or diagnoses of ankylosis.

During his video conference hearing, the veteran testified 
that he used a cane, wore a back brace, and experienced 
constant back pain and spasms on motion.  He also reported 
that his back disorder was productive of weakness, 
tenderness, and stiffness.  The veteran reported that his 
ambulation was limited to 20 feet.

Inasmuch as the veteran's lumbosacral strain is evaluated as 
40 percent disabling, he is already rated at the maximum 
assignable evaluation under Diagnostic Codes 5292 and 5295.  
In addition, the medical evidence shows that he retains 
substantial useful motion.  Therefore, a higher rating is not 
warranted on the basis of unfavorable ankylosis under 
Diagnostic Code 5237.  The veteran himself has never claimed 
ankylosis.

Although the veteran has degenerative disc disease, spasms, 
radiating pain to the posterior thighs, and negative straight 
leg raising test, the July 2003 VA examination report 
includes the opinion that this symptomatology is compatible 
with spinal stenosis of a physiologic nature.  Ankylosis was 
not indicated.

This examination report also reflects the conclusion that the 
veteran's arthritis is related to aging.  Similarly, the 
April 2005 VA examination report includes the conclusion that 
the veteran's herniated disc is more likely than not 
relatively new and unrelated to motor vehicle accident 28 
years previously, providing evidence against this claim.  
Accordingly, the Board finds that neither a higher rating 
under Diagnostic Codes 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 (effective September 26, 2003), nor 
consideration of the schedular criteria for degenerative 
arthritis is warranted.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the July 2003 and April 
2005 VA examination reports reflect consideration of pain.  
Without consideration of pain, the current evaluation could 
not be justified.

The Board also considered Diagnostic Code 5320 as the veteran 
was found to have lumbar sacrospinalis during the April 2005 
VA examination.  

The veteran is not service connected for this condition, 
therefore, there is no basis to evaluate the condition as 
part of the sprain in service many years ago.  Such facts 
clearly provide evidence against evaluating this condition 
under Code 5320, undermining the basis of the joint motion of 
August 2007.  It is important to note that the veteran is 
service connected only for a back strain injury from a June 
1975 truck accident, nothing more.

In light of the joint motion, assuming, arguendo, that 
evaluation under 5320 is appropriate, the Board finds that is 
does not provide a basis to grant the veteran more VA 
compensation. 

Diagnostic Code 5320 provides evaluations for disability of 
muscle group XX.  The functions of these muscles are as 
follows: Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: 1) the 
cervical and thoracic region and 2) the lumbar region.  
Muscle disability under this provision for the lumbar region 
is evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (60 
percent).  38 C.F.R.  § 4.73, Diagnostic Code 5320 (2007).

In order to receive a higher rating under Diagnostic Code 
5320, sacrospinalis must be severe.  During the April 2005 
examination, the veteran's lumbar sacrospinalis was 
characterized only by mild spasms, moderate guarding and 
moderate pain with motion bilaterally.  The post-service 
medical record, as a whole, is found to provide evidence 
against this claim.  There was no atrophy, tenderness or 
weakness associated with this condition.  The Board finds 
that the severity of the veteran's sacrospinalis is not 
enough to warrant a rating higher than 40 percent.

The Board has considered an evaluation under both 5320 and 
5292 or 5295, however, the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, as in this case, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14.  The Court has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25.  In this case, the 
Board finds that evaluating the condition under both 5320 and 
5292 or 5295 would be pyramiding, essentially evaluating the 
same problem under two codes.  The post-service medical 
record, as a whole, is found to provide evidence against a 
finding that there are two separate back problems associated 
with service.  In fact, several medical records clearly 
indicate back problems that have no association with service, 
providing evidence against this claim.  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected lumbosacral strain.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims. 

The Board does not find evidence that the veteran's low back 
disability should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 40 percent is 
warranted under either the old or new regulations applicable 
to the low back disability.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record contains lay statements from the veteran's 
daughter and friends that state that the veteran complained 
about the pain in his back and he required rest at times due 
to the pain.  A letter from the veteran's treating VA 
physician, Dr. C.W.G., dated February 2005 stated that the 
veteran was diagnosed as having arthritis of the lumbar 
spine, cervical spine, and both knees and had surgery for a 
right shoulder rotator cuff tear in November 2004.  The 
physician stated that he was unable to engage in activities 
that required repetitive overhead activities using his left 
arm, repetitive stooping, crouching, crawling, bending, 
kneeling, or heavy lifting over 20 pounds.  A letter dated 
April 2005 from another VA physician stated that the veteran 
was examined in March 2005 and was found to be unable to 
work.  The March 2005 VA medical treatment record shows that 
the veteran was found unable to work due to 2/2 shoulder pain 
and a history of chronic lower back pain.  In June 2005, Dr. 
C.W.G. wrote another letter stating that due to the veteran's 
lower back and shoulder conditions, he was unable to work as 
a manual laborer and his job laying pipes would only 
aggravate these conditions.  In January 2006 medical 
treatment reports, it was noted that the veteran could barely 
walk with a cane and his multiple medical problems, including 
many disabling musculoskeletal pain and conditions, prevented 
him from working.  He was diagnosed as being totally disabled 
and unable to engage in any productive work due to his 
chronic medical, primarily muscular, conditions, which 
include pain in shoulder joint, neck pain, ankle joint pain, 
chronic and stable low back pain, leg joint pain with 
arthritis, radiculopathy, hypertension, and hyperlipidemia.  

The record shows that the veteran has not been hospitalized 
for treatment of his low back disability.  In addition, the 
record does not show that he has any low back symptoms 
related to service outside of the rating criteria for which 
he is not being compensated.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The record shows that the veteran is disabled and is 
physically limited by his disabilities.  The evidence, 
however, does not show that the veteran is unable to work in 
a field that does not require him to engage in manual labor 
caused by his service connected disorder.  Furthermore, VA 
physicians have stated that his inability to work was due to 
his multiple medical problems, which included disabilities 
that have not been found to be service-connected.  His 
service-connected low back disorder was only one of many 
conditions that contributed to his unemployment, providing 
medical evidence against this claim.  

In this regard, the veteran clearly has several nonservice 
connected problems, but he is only service connected for a 
back disorder associated with an injury many years ago.  The 
veteran's arm problem, shoulder problem, neck problem, and 
the back problem that is not associated with service (clearly 
cited in the record) only provides evidence against a finding 
that there is such an exceptional or unusual disability 
picture in this case, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards for the service connected 
back disorder, a back sprain from the 1970's.  38 C.F.R. § 
3.321(b)(1).  

Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on April 2005 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a rating decision in November 2005 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  All identified, 
pertinent evidence, including the veteran's service medical 
records and post-service treatment records, has been obtained 
and associated with the claims file.  The Board notes that 
during the March 2005 personal hearing, the veteran stated 
that he was applying for Social Security benefits.  March 
2005 Transcript p. 16-17.  Discussion between the undersigned 
and the veteran indicates that there is no addition evidence 
that would be contained in the Social Security records that 
is relevant to this appeal and, therefore, further 
development is not necessary.  Id.  

The appellant was afforded VA medical examinations on July 
2003 and April 2005.  The veteran's representative did argue 
that the April 2005 examination was inadequate and requested 
that the veteran be reexamined.  After a careful review of 
the examination, the Board disagrees with the 
representative's contentions.  The veteran's pain was clearly 
noted and addressed as was the affect of that pain on his 
ability to walk.  The Board finds the discussion and findings 
in the examination report adequate in order to make a 
determination on whether an increased rating was warranted.  
The examination report clearly notes a back problem not 
related to the accident in service, providing evidence 
against this claim, addressing the issues cited by the 
veteran's attorney in the December 2007 argument.  The post-
service records in this case provide extensive evidence 
against the claim that another examination would provide a 
basis to grant this claim, clearly indicating nonservice 
related problems.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected low back disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


